DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 4-6, 8, 11-12, 14-17, and 19 are objected to because of the following informalities:  

Regarding Claim 4
Lines 2-3 recite the language “at least one of the wall portion and base portion”. To maintain consistency and clarity within the claims, the claim limitation should be amended such that it reads –at least one of the wall portion and the base portion—

Regarding Claim 5
Line 2 recites the limitation “the wall portion or mixer housing”. To maintain consistency and clarity within the claims, the claim limitation should be amended such that it reads –the wall portion or the mixer housing—

Regarding Claim 6
Line 3 recites the limitation “the wall portion or mixer housing”. To maintain consistency and clarity within the claims, the claim limitation should be amended such that it reads –the wall portion or the mixer housing—

Regarding Claim 8
at least one first opening—

Regarding Claim 11
Line 2 recites the limitation “the diverter or mixer housing”. To maintain consistency and clarity within the claims, the claim limitation should be amended such that it reads –the diverter or the mixer housing—

Regarding Claim 12
Lines 3 and 5 recite the language “the first opening”. To maintain consistency and clarity within the claims, the claim limitation should be amended such that it reads –the at least one first opening—

Regarding Claim 14
Lines 3-4 recite the language “directs exhaust gas to portion of the cone inlet opening that is between the first and second scoop portions” (emphasis added). To maintain consistency and clarity within the claims, the claim limitation should be amended such that it reads – directs exhaust gas to a portion of the cone inlet opening that is between the first and second scoop portions — or – directs exhaust gas to the portion of the cone inlet opening that is between the first and second scoop portions —

Regarding Claim 15
Lines 2-3 recite the limitation “the diverter or mixer housing”. To maintain consistency and clarity within the claims, the claim limitation should be amended such that it reads –the diverter or the mixer housing—
a third flow passage —

Regarding Claim 16
Line 1 recites the language “the at least first opening”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the at least one first opening—

Regarding Claim 17
Lines 2-3 recite the limitation “the diverter or mixer housing”. To maintain consistency and clarity within the claims, the claim limitation should be amended such that it reads –the diverter or the mixer housing—

Regarding Claim 19
Lines 2-3 recite the limitation “each flow passage”. To maintain consistency and clarity within the claims, the claim limitation should be amended such that it reads –each discrete flow passage—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 16 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 16
Line 2 recites the limitation “a wall of the diverter”. However, claim 15 previously disclosed “a plurality of diverter walls”. Therefore it is unclear whether the wall of line 2 is one of the “plurality of diverter walls” or if it is a new limitation entirely. 
Line 2 recites the limitation “at least two diverter walls”. However, claim 15 previously disclosed “a plurality of diverter walls”. Therefore it is unclear whether the diverter walls of line 2 is one of the “plurality of diverter walls” or if it is a new limitation entirely.
Line 3 recites the limitation “the wall”. However, as claim 15 previously discloses “a plurality of diverter walls” and Line 2 of the claim discloses “a wall” and “at least two diverter walls”, it is unclear which wall is being referred to in line 3. 
Line 3 recites the limitation "the single opening".  There is insufficient antecedent basis for this limitation in the claim. “
Lines 3-4 recite the limitation “the two diverter walls”. However, as claim 15 previously discloses “a plurality of diverter walls” and Line 2 of the claim discloses “a wall” and “at least two diverter walls”, it is unclear which wall is being referred to in lines 3-4.

Regarding Claim 19


Regarding Claims 20-22 
Claims 20-22 are rejected insofar as they are dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-2 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Alano et al., US 2017/0082007.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 

Regarding Claim 1
Alano discloses a mixer (30) for a vehicle exhaust system comprising: a mixer housing (mixer body, exterior walls of mixer (30)) defining an interior cavity (within exterior walls of mixer (30) and between an inlet end (42) and an outlet end (44)) to receive engine exhaust gases (Alano, [0022]); a doser opening (52) formed within a wall of the mixer housing (mixer body) (Alano, [0022]-[0024]); a cone (58) having a cone inlet opening (at base end (56)) aligned with the doser opening (52) and a cone outlet opening (at distal end (62)) into the interior cavity (Alano, [0026], Figure 2); and a diverter (80, 83) having at least one first opening (90a, 90b, 90c) that is open to the interior cavity and a second opening (90a, 90b, 90c) that surrounds the cone outlet (at distal end (62)) [the second opening (90a, 90b, 90c) surrounds the cone outlet as the language of “surrounds the cone outlet” does not require that the second opening is provided at the cone outlet, the second opening (90a, 90b, 90c) is provided at locations all around the cone outlet, and therefore “surrounds the cone outlet”], and wherein exhaust flow is directed by the diverter (83) to the cone inlet opening (at base end (56)) to be mixed with a fluid injected through the doser opening (52) (Alano, [0029] and [0032], Figures 4 and 9). 

Regarding Claim 2
Alano discloses the system as rejected in Claim 1. Alano further discloses that the cone (58) comprises a body having a base end (56) defining the cone inlet opening and an outlet end (62) defining 

Regarding Claim 17
Alano discloses the system as rejected in Claim 1 above. Alano further discloses a plurality of diverter walls (83) (there is at least one deflector (83) associated with each opening (90a, 90b, 90c)), wherein each diverter wall (83) has a first edge directly connected to an inner surface of the diverter or the mixer housing and a second edge extending toward an outer surface of the cone (58) to divide the diverter (80, 83) into a plurality of discrete flow passages (Alano, [0032], Figure 4). 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3-6, 8, and 18-19 is/are rejected under 35 U.S.C. 103 as being obvious over Alano et al., US 2017/0082007, in view of Levin et al., US 2013/0239546.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a 

Regarding Claim 3
Alano discloses the system as rejected in Claim 1 above. Alano further discloses that the diverter (80, 83) comprises a duct body having a base portion (80) that includes the second opening (90a, 90b, 90c) and a wall portion (83) that extends outwardly from the base portion (80) about at least a portion of a periphery of the base portion (80) (Alano, Figure 9). However, Alano does not disclose that the at least one first opening is formed at least partially within the wall portion. 
Levin teaches a diverter (212) comprising a planar external surface (213) and a wall portion extending form the planar external surface (213) wherein the diverter (212) directs exhaust gas adjacent to an upstream boundary of a reductant spray (265) and shields a tip of an injector (132), to reduce reductant deposits on the tip of the injector (132) (Levin, [0030] and [0042], Figures 2-4). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alano such that the at least one first opening is formed at least partially within the wall portion as is taught by Levin as being well known in the art in order to shield the tip of the doser and thereby reduce reductant deposits on the tip of the doser and therefore it would have been obvious to rearrange the location of the first opening from the base portion to the wall portion. 

Regarding Claim 4

One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alano/Levin such that the diverter is coupled to the mixer housing by an attachment interface (welding) between the mixer housing and at least one of the wall portion and the base portion, as Levin teaches that it is well known to utilize welding as a means to attach mixer components to the housing. Therefore, it would have been obvious to one of ordinary skill in the art to weld the diverter to the mixer housing in order for it to be coupled to the mixer housing. 

Regarding Claim 5
Alano and Levin teach the system as rejected in Claims 1 and 3 above. Alano further discloses at least one diverter wall (83) having a first edge directly connected to the wall portion or the mixer housing and a second edge extending toward an outer surface of the cone (58) to divide the diverter (83) into a least two flow passages (Alano, Figure 4). 

Regarding Claim 6
Alano and Levin teach the system as rejected in Claims 1, 3, and 5 above. Alano further discloses the at least one diverter wall (83) comprises a plurality of diverter walls (83), with each diverter wall (83) having the first edge directly connected to the wall portion or the mixer housing and the second edge extending toward the outer surface of the cone (58) to divide the diverter (83) into a plurality of flow passages (Alano, Figure 4). 

Regarding Claim 8
Alano discloses the system as rejected in Claim 1 above. However, Alano does not disclose that the diverter includes at least one scoop portion having a scoop inlet at the first opening and a contoured wall portion that directs exhaust gas from the scoop inlet to the cone inlet opening. 
Levin teaches a diverter (212) comprising a scoop portion (213) and a contoured wall portion extending from the scoop portion (213) wherein the diverter (212) directs exhaust gas to a cone inlet opening (I, annotated Figure 4 of Levin below) adjacent to an upstream boundary of a reductant spray (265) and shields a tip of an injector (132), to reduce reductant deposits on the tip of the injector (132) (Levin, [0030] and [0042], Figures 2-4). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alano such that the diverter includes at least one scoop portion having a scoop inlet at the first opening and a contoured wall portion that directs exhaust gas from the scoop inlet to the cone inlet opening as is taught by Levin as being well known in the art in order to shield the tip of the doser and thereby reduce reductant deposits on the tip of the doser. 

    PNG
    media_image1.png
    279
    460
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 4 of Levin

Regarding Claim 18
Alano discloses a mixer (30) for a vehicle exhaust system comprising: a cone (58) having a cone inlet opening (at base end (56)) configured to receive a fluid injected by a doser (36) and a cone outlet (at distal end (62)); a diverter (80, 83); and at least one diverter wall (83) having a first edge adjacent to an outer surface of the cone (58) and extending away from the first edge to a second edge that cooperates with the diverter (80, 83) to divide the diverter (80, 83) into a plurality of discrete flow passages (Alano, Figure 4), wherein exhaust gas flow enters the inlet opening and flows through the flow passages to the cone inlet opening (at base end (56)) to be mixed with the fluid injected by the doser (36) (Alano, Figure 4). Alano further discloses that the diverter (80, 83) comprises a duct body having a base portion (80) that includes a cone opening (90a, 90b, 90c) that surrounds the cone outlet [the cone opening (90a, 90b, 90c) surrounds the cone outlet as the language of “surrounds the cone outlet” does not require that the second opening is provided at the cone outlet, the second opening (90a, 90b, 90c) is provided at locations all around the cone outlet, and therefore “surrounds the cone outlet”], and a wall portion (83) that extends outwardly from the base portion (80) about at least a portion of a periphery of the base portion (80) (Alano, Figure 9). However, Alano does not disclose that the duct body includes an inlet opening that is formed at least partially within the wall portion. 
Levin teaches a diverter (212) comprising a planar external surface (213) and a wall portion extending form the planar external surface (213) wherein the diverter (212) directs exhaust gas adjacent to an upstream boundary of a reductant spray (265) and shields a tip of an injector (132), to reduce reductant deposits on the tip of the injector (132) (Levin, [0030] and [0042], Figures 2-4). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alano such that the diverter comprises a duct body having a generally flat base portion that includes the second opening and a wall portion that extends outwardly 

Regarding Claim 19
Alano and Levin teach the system as rejected in Claim 18 above. Alano further discloses that the inlet opening cooperates with one or more diverter walls (83) to sub-divide the inlet opening into a discrete inlet opening for each flow passage, and wherein the discrete inlet openings are co-planar (Alano, [0032], Figures 4 and 9). 

Allowable Subject Matter
9.	Claims 7, 9-16, and 20-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:  
In the mixer of claim 7, the inclusion of:
“wherein the plurality of diverter walls extend in a generally radial direction relative to a center axis of the cone, and wherein the diverter walls are circumferentially spaced apart from each other about the center axis” was not found.

In the mixer of claim 9, the inclusion of:


In the mixer of claim 12, the inclusion of:
“the at least one scoop portion comprises at least a first scoop portion and a second scoop portion, and wherein the first scoop portion has a first scoop inlet at the first opening and a first contoured wall portion that directs exhaust gas from the first scoop inlet to the cone inlet opening, and wherein the second scoop portion has a second scoop inlet at the first opening and a second contoured wall potion that directs exhaust gas from the second scoop inlet to the cone inlet opening” was not found.

In the mixer of claim 20, the inclusion of:
“the duct body includes a single scoop portion having a scoop inlet at a first discrete opening and a contoured wall portion that directs exhaust gas form the scoop inlet through a first flow passage to one side of the cone inlet opening, and wherein the duct body includes a window inlet at a second discrete opening such that the window inlet directs exhaust gas through a second flow passage to an opposite side of the cone inlet opening” was not found. 

In the mixer of claim 21, the inclusion of:
“wherein the duct body includes a first scoop portion and a second scoop portion, and wherein the first scoop portion has a first scoop inlet at a first discrete opening and a first contoured wall portion that directs exhaust gas through a first flow passage to one portion of . 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- De Rudder et al. (US 2011/0308234) – Dosing and Mixing Arrangement
- Tilinski et al. (US 2011/0113759) – Aftertreatment device
- Landry et al. (US 8,387,393) – Flow Diverters
- Dimpelfeld et al. (US 10,174,658) – Flow Diverter with a Doser cone
- Petry (US 2015/0135683) – System for Adding Reducing Agent	
- Greber et al. (US 8,661,792) – Injection System

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.L.S/               Examiner, Art Unit 3746                                                                                                                                                                                         /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746